DETAILED ACTION
This Office action is a First Office Action on the Merits for application 16809050. Claims 1-6 are pending, and have been examined. Claims 1-6 are rejected. Claims 3 and 4 are not rejected using art.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1:
a kernel storage unit configured to...
a table storage unit configured to...
a convolution operation unit configured to...
Claim  2:
the convolution operation unit ....
Claim  3:
the convolution operation unit ....
Claim  4:
the convolution operation unit ....
Claim 5:
a kernel storage unit configured to...
a table storage unit configured to...
a convolution operation unit models...

Claim 6:
a kernel storage unit configured to...
a table storage unit configured to...

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The Examiner remarks that the specification lacks sufficient corresponding structure. Please see rejections under 35 U.S.C. § 112(a) and 112(b). If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1-6: 
The following claim limitations:
Claim 1:
a kernel storage unit configured to...
a table storage unit configured to...
a convolution operation unit configured to...
Claim  2:
the convolution operation unit ....
Claim  3:
the convolution operation unit ....
Claim  4:
the convolution operation unit ....
Claim 5:
a kernel storage unit configured to...
a table storage unit configured to...
a convolution operation unit models...

Claim 6:
a kernel storage unit configured to...
a table storage unit configured to...
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 

The proper test for meeting the definiteness requirement is that the corresponding structure (or material or acts) of a means- (or step-) plus-function limitation must be disclosed in the specification itself in a way that one skilled in the art will understand what structure (or material or acts) will perform the recited function. The structure disclosed in the written description of the specification is the corresponding structure only if the written description of the specification or the prosecution history clearly links or associates that structure to the function recited in a means- (or step-) plus-function claim limitation.
In this case, one of ordinary skill in the art cannot identify what structure, material, or acts disclosed in the written description of the specification perform the claimed function. The specification recites does not clearly link the structure to the function recited in all claim limitations recited above.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 - 6 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding claims 1-6, as described above, the disclosure does not provide adequate structure to perform the claimed functions. The specification does not demonstrate that the Applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Further, the specification recites on page 12:

    PNG
    media_image1.png
    539
    927
    media_image1.png
    Greyscale

However, in the last line, no index m is provided for the term cn,m, and thus the specification fails to provides adequate structure.
Failure to disclose adequate structure in the specification signals a lack of written description for that limitation. That is because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. When a means-type limitation is rejected as indefinite under section 112(b) because there is no corresponding structure or an inadequate disclosure of corresponding structure for a 112(f) limitation, a rejection should also be made under section 112(a) based on failure to provide a written description for the claim.


Claim Objections 
Claim 1 is objected to because the claim recites an acronym (CNN) in line 1, “CNN processing device.” The first instance of an acronym should be followed by the definition of the acronym in parentheses.
Claims 5 and 6 are objected to for essentially the same reason as claim 1. Both claims recite the acronym CNN without a following definition in parentheses.


Drawing Objections 
Figure 2 is objected to because it shows a “kernel operation unit” 104. The term appears to want to be “convolution operation unit,” as recited in the Specification on page 6, line 20. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more, as follows.

Initially, the Examiner has reviewed the disclosure, and does not have any suggested limitations that would overcome the rejections below under 35 U.S.C. § 101.

Independent Claims 1, 5, and 6 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more as follows.  

Step One: On its face, claim 1 is directed to a device, which is a machine.
On its face, claim 5 is directed to a method.
On its face, claim 6 is directed to a computer-readable non-transitory storage medium, a manufacture.

Step 2A Prong One:
The claim recites:
a convolution operation unit configured to model an element g in coefficients G of the kernels in a convolutional neural network (CNN) using N-order (N is an integer equal to or greater than 1) Fourier series expansion (a mathematical concept) ... and to perform a convolution operation on processing target information that is information on a processing target through a CNN method using the kernels and the Fourier base function (a mathematical concept).
which all fall in the category of mathematical concept of judicial exceptions. 

Step 2A Prong Two:
	This judicial exception is not integrated into a practical application, as follows.  A practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim also recites the additional elements:
a kernel storage unit configured to store kernels used in a convolution operation; 
a table storage unit configured to store a Fourier base function used in the convolution operation;
These elements do not add a meaningful limitation to the process of performing a convolution operation. The limitations are directed to generic machine structure performing a storing function, which  is the generic function of memory. 

Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more (an inventive concept) than the judicial exception, as follows.  The claim also recites the additional elements:
a kernel storage unit configured to store kernels used in a convolution operation; 
a table storage unit configured to store a Fourier base function used in the convolution operation;
These elements do not add a meaningful limitation to the process of performing a convolution operation. The limitations are directed to generic machine structure performing a storing function, which  is the generic function of memory. Accordingly, the claim does not include additional elements that are sufficient to amount to significantly more (an inventive concept) than the judicial exception.
 
Thus independent claim 1 is not patent eligible. 
Independent claim 5 is rejected for essentially the same reasons as claim 1, and thus is not patent eligible.
Independent claim 6 is rejected for essentially the same reasons as claim . Further, claim 6 also recites a computer-readable non-transitory storage medium, which is merely a generic computing component.  This element does not add a meaningful limitation to the process of performing a convolution operation. The limitation is directed to generic machine structure for storing.. Accordingly, the claim does not include additional elements that are sufficient to amount to significantly more (an inventive concept) than the judicial exception. and thus is not patent eligible. 

Regarding claim 2:
Step 2A Prong One:
The claim recites:

    PNG
    media_image2.png
    127
    460
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    143
    445
    media_image3.png
    Greyscale

which is in the category of mathematical concepts of judicial exceptions. 

Step 2A Prong Two:
The claim does not recite any additional limitations. 
	
Step 2B:
The claim does not recite any additional limitations.
 
Thus claim 2 is not patent eligible. 
 
Regarding claim 3:
Step 2A Prong One:
The claim recites: 
wherein the convolution operation unit calculates an image Y after the convolution operation by multiplying a matrix of the Fourier base function having K rows and (2N+1) columns by a matrix of the Fourier coefficients having (2N+1) rows and M columns.
which falls in the category of mathematical concepts of judicial exceptions.
Step 2A Prong Two:
The claim does not recite any additional elements that could integrate the abstract idea into a practical application.
	
Step 2B:
The claim does not recite any additional elements that are sufficient to amount to significantly more (an inventive concept) than the judicial exception.

Regarding claim 4:
Step 2A Prong One:
The claim recites: 
wherein the convolution operation unit selects N for which (M+K)(2N+1) is smaller than (M×K).
which falls in the category of mathematical concepts of judicial exceptions.
Step 2A Prong Two:
The claim does not recite any additional elements that could integrate the abstract idea into a practical application.
	
Step 2B:
The claim does not recite any additional elements that are sufficient to amount to significantly more (an inventive concept) than the judicial exception.


Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Vasudevan (Aravind Vasudevan et al. “Parallel multi channel convolution using general matrix multiplication,” 2017, 2017 IEEE 28th International Conference on Application-specific systems, architectures and processors, 6 pages) in view of Ghosh (Sanjay Ghosh et al., “On fast bilateral filtering using fourier kernels,” 2016, IEEE Signal Processing Letters, volume 23, number 5, pages 570-574).

Initially, the art of Vasudevan is directed to Convolutional Neural Networks (CNN).
The art of Ghosh is directed to representing a point sampled kernel used for convolution as a Fourier polynomial determined by least squares.
Thus both references are analogous art to the claimed invention.

Regarding claims 1, 5, 6:
Vasudevan teaches:
a kernel storage unit configured to store kernels used in a convolution operation (second page, figure 1, shows convolution kernels used for convolution in a CNN. The kernels would have been located in a storage unit, at the least in a computer memory,

    PNG
    media_image4.png
    219
    482
    media_image4.png
    Greyscale

); 
second page, figure 1, shows a convolution operation,

    PNG
    media_image4.png
    219
    482
    media_image4.png
    Greyscale

); and 

a convolution operation unit configured to (first page, left-side column, discusses CNN hardware which fairly suggests a convolution operation unit,

    PNG
    media_image5.png
    301
    487
    media_image5.png
    Greyscale

) second page, left-side column, shows a kernel K(i,j) of coefficients in a CNN,

    PNG
    media_image6.png
    384
    593
    media_image6.png
    Greyscale

) second page, figure 1, shows convolution kernels performing convolution in a CNN on the left-side input targets, which have information.

    PNG
    media_image4.png
    219
    482
    media_image4.png
    Greyscale

) 

Vasudevan does not specifically teach:
Claim 6 only: a computer-readable non-transitory storage medium. 
a table storage unit configured to store a Fourier base function used 
expansion 
Ghosh teaches:
Claim 6 only: a computer-readable non-transitory storage medium (Page 572, left-side, 4 GB memory  is a computer-readable non-transitory storage medium,

    PNG
    media_image7.png
    89
    683
    media_image7.png
    Greyscale

)
a table storage unit configured to store a Fourier base function used (page 570, shows a fourier base function which would have been in storage, at least in computer memory,

    PNG
    media_image8.png
    232
    685
    media_image8.png
    Greyscale

page 571, shows A is discretized Fourier basis functions, which would have been in memory,

    PNG
    media_image9.png
    188
    684
    media_image9.png
    Greyscale

) 
page 571, right-side column, the discretization of ϕ(t) at the points t are elements g of a kernel,

    PNG
    media_image10.png
    341
    684
    media_image10.png
    Greyscale

) page 571, right-side column, shows N-order Fourier series expansion, where N is greater than or equal to 1: 

    PNG
    media_image11.png
    264
    691
    media_image11.png
    Greyscale

) page 572, shows a convolution, ϕN is the kernel which is computed from the Fourier base functions,

    PNG
    media_image12.png
    182
    679
    media_image12.png
    Greyscale

).
Vasudevan teaches a Convolutional Neural Network system using a kernel for convolution. Ghosh then teaches representing a convolution kernel as a Fourier series. It would have been obvious to the ordinary artisan before the effective filing date to use the teachings of Ghosh with the teachings of Vasudevan to receive the benefits recited in Ghosh of fewer terms needed in the expansion, and a speedup of processing (including: page 572, right-side column, fewer terms are required in the expansion,

    PNG
    media_image13.png
    125
    677
    media_image13.png
    Greyscale

page 573, left-side column, algorithm is faster,

    PNG
    media_image14.png
    90
    686
    media_image14.png
    Greyscale

)


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Vasudevan as modified by of Ghosh as applied to claims 1, 5, 6 above, further in view of Sugimoto (Kenjiro Sugimoto et al., “Compressive Bilateral Filtering,” 2015, IEEE Transactions on Image Filtering, volume 24, number 11, pages 3357-3369).

Initially, the art of Sugimoto is directed representing a convolution kernel as a Fourier series. 
Thus the reference is analogous art to the claimed invention.

Regarding claim 2:
Vasudevan teaches:
second page, figure 1, shows convolution kernels performing convolution in a CNN,  thus the kernels have filter coefficients.

    PNG
    media_image4.png
    219
    482
    media_image4.png
    Greyscale

), first page, left-side column, discusses CNN hardware which fairly suggests a CNN convolution operation unit which  calculates,

    PNG
    media_image5.png
    301
    487
    media_image5.png
    Greyscale

) 
 
Vasudevan does not specifically teach:
exp(inθk) is an n-order Fourier base function, θk (k is an integer between 1 and K and K is the number of kernels) corresponds to an element having periodicity in n,m is a Fourier coefficient, and the element g is gk,m (m is an integer between 1 and M and M is a total number of pixels of the kernels), and wherein the k,m 

    PNG
    media_image15.png
    100
    236
    media_image15.png
    Greyscale
 
Ghosh teaches:
exp(inθk) is an n-order Fourier base function, θk (k is an integer between 1 and K and K is the number of kernels) (page 570, shows an n-order Fourier base function, and one kernel of omega,

    PNG
    media_image8.png
    232
    685
    media_image8.png
    Greyscale

) n,m is a Fourier coefficient, and the element g is gk,m (m is an integer between 1 and M and M is a total number of pixels of the kernels), and wherein k,m 

    PNG
    media_image15.png
    100
    236
    media_image15.png
    Greyscale
 
(page 570, shows a Fourier base function and ϕN (t) corresponds to element g with at least one kernel, and cn corresponds to cn,m,

    PNG
    media_image8.png
    232
    685
    media_image8.png
    Greyscale

).
Vasudevan teaches a Convolutional Neural Network system using a kernel for convolution. Ghosh then teaches representing a convolution kernel as a Fourier series. It would have been obvious to the ordinary artisan before the effective filing date to use the teachings of Ghosh with the teachings of Vasudevan to receive the benefits recited in Ghosh of fewer terms needed in the expansion, and a speedup of processing (including: page 572, right-side column, fewer terms are required in the expansion,

    PNG
    media_image13.png
    125
    677
    media_image13.png
    Greyscale

page 573, left-side column, algorithm is faster,

    PNG
    media_image14.png
    90
    686
    media_image14.png
    Greyscale

).

Sugimoto teaches:
page 3382, periodic kernels have elements periodic in the kernel,

    PNG
    media_image16.png
    470
    600
    media_image16.png
    Greyscale

) 
Vasudevan as modified by Ghosh teaches a Convolutional Neural Network system using a kernel for convolution (Vasudevan), and representing a convolution kernel as a Fourier series (Ghosh). Then Sugimoto teaches using compressive filtering on a periodic kernel using a Fourier series. It would have been obvious to the ordinary artisan before the effective filing date to use the teachings of Sugimoto with the teachings of Vasudevan as modified by Ghosh to receive the several benefits recited in Sugimoto of compressing the kernel using a Fourier series (page 3361, left-side) and improved performance (page 3365, right-side column, 5-8x faster than other method).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anthony Tompkins et al., “Fourier feature approximations for periodic kernels in time-series modelling,” 2018, Thirty-Second AAAI Conference on Artificial Intelligence, pages 4155-4162; teaches representing a periodic kernel with a Fourier series.

Max Jaderberg et al., “Speeding up Convolutional Neural Networks with Low Rank Expansions,” 2014, University of Oxford, pages 1-13; teaches using low-rank expansion of a kernel to speed up a CNN.

Tristan A. Hearn et al., “Fast computation of convolution operations via low-rank approximation,” 2014, Applied Numerical Mathematics, volume 75, pages 136-153; teaches fast computation of convolution operations via low-rank approximation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Russ Guill whose telephone number is (571)272-7955.  The examiner can normally be reached on 11 AM - 7:30 PM M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Russell L. Guill/
Examiner AU 2147

/BRADLEY A TEETS/Primary Examiner, Art Unit 2195